Title: To George Washington from Henry Jackson, 2 March 1783
From: Jackson, Henry
To: Washington, George


                        
                            
                            Sir,
                            Huts first Masstts Brigade March 2d 1783
                        
                        Agreeable to the General Orders of the 11th Feby I march’d with my Regiment, to releive the first New York
                            Regiment then on the Lines, & on the 14th releived Lt Colo. Van Dyke, and stationed my Regiment from right to
                            left in the following order—one Company at Stoney & one at Verplanks point two in Govr Cortlandts House near New
                            Bridge, one Company in the Centre between the New and Pines Bridge, three Companies at & near Pines Bridge, and
                            one Company at Bedford, keeping Patroles passing from the mouth of Croton, to the left of Pines bridge, guards at the
                            different fording places, and frequently sending Scouts in Front.
                        The 15th one John Sigerson from New York came to my advanced Sentinels on the New bridge and not giving a
                            proper account of himself I sent him to Head Quarters—the 23d Israel Honeywell Esqr. one of the Commissioners of the State
                            of New York deliverd to me Doctr Tucker a Prisoner of War taken by a party of Militia the 21st day of January last, I sent
                            him under guard to the Provost at Westpoint—the 28th I was releived by the 2d New York Regt under the Command of Lt Colo.
                            Cochran, and last Eveng arrived in Camp with my Regiment except the Company stationed at Bedford which arrived this day.
                        the inclosed are the Returns of the Warlike Stores & Provisions in the Garrisons of Stoney &
                            Verplanks point. I have the honor to be with the highest respect your Excellencies most Obt Humle sert
                        
                            Henry Jackson Colo. 
                        
                        
                            Commdg 4th Masstts Regiment
                        
                    